 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ELL SHEHEE,                                Case No. 1:16-cv-01346-AWI-BAM (PC)
12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13          v.                                          DISMISSAL OF DEFENDANT LAIN
                                                        WITHOUT PREJUDICE FOR FAILURE TO
14   PEREZ,                                             SERVE
15                      Defendant.                      (ECF No. 59)
16                                                      ORDER TO RECAPTION CASE
17

18          Plaintiff Gregory Ell Shehee (“Plaintiff”) is a former county jail inmate proceeding pro se

19   in this civil rights action under 42 U.S.C. § 1983. Plaintiff was a civil detainee at the time of the

20   events at issue. This action proceeds on Plaintiff’s first amended complaint against Defendant

21   Perez for excessive force in violation of the Fourteenth Amendment and against Defendant Lain

22   for failure to protect in violation of the Fourteenth Amendment. This matter was referred to a

23   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

24          On January 9, 2019, the assigned Magistrate Judge issued Findings and Recommendations

25   recommending dismissal of Defendant Lain from this action, without prejudice, for failure to

26   serve process under Federal Rule of Civil Procedure 4(m). (ECF No. 59.) Those Findings and

27   Recommendations were served on Plaintiff and contained notice that any objections thereto were

28   to be filed within fourteen (14) days after service. (Id. at 3.) More than fourteen days have
                                                       1
 1   passed, and no objections have been filed.

 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 3   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

 4   the Magistrate Judge’s Findings and Recommendations are supported by the record and by proper

 5   analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7      1. The Findings and Recommendations issued on January 9, 2019, (ECF No. 59) are adopted

 8          in full;

 9      2. Defendant Lain is dismissed, without prejudice;

10      3. This action shall proceed only on Plaintiff’s first amended complaint against Defendant

11          Perez for excessive force in violation of the Fourteenth Amendment;

12      4. This action no longer proceeds against multiple defendants, and the caption for this case

13          shall be as reflected above; and

14      5. This action is referred back to the Magistrate Judge for further proceedings consistent with

15          this order.

16
     IT IS SO ORDERED.
17

18   Dated: February 26, 2019
                                                  SENIOR DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                     2
